Blackburn, Presiding Judge.
In CSX Transp. v. Belcher,1 the Supreme Court affirmed in part and reversed in part the judgment of this Court’s opinion in Belcher v. CSX Transp.2, The Supreme Court affirmed that part of our judgment reversing the trial court’s grant of summary judgment to CSX, and reversed that part of our judgment in which we found that Prophecy Corp. v. Charles Rossignol, Inc.3 does not apply to contradictions between a party’s unsworn statement that he affirms under oath as true and other portions of his sworn testimony. Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Johnson, P. J., and Miller, J., concur.


 CSX Transp. v. Belcher, 276 Ga. 522 (579 SE2d 737) (2003).


 Belcher v. CSX Transp., 255 Ga. App. 726 (566 SE2d 370) (2002).


 Prophecy Corp. v. Charles Rossignol, Inc., 256 Ga. 27 (343 SE2d 680) (1986).